NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT

LOUBERT JULES,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-3625
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed April 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Lee County; Margaret O. Steinbeck,
Judge.

Loubert Jules, pro se.


PER CURIAM.

              Affirmed. See § 921.0024(2), Fla. Stat. (2007); Moore v. State, 882 So.

2d 977 (Fla. 2004); State v. Roby, 246 So. 2d 566 (Fla. 1971); Carpenter v. State, 884

So. 2d 385 (Fla. 2d DCA 2004); Burttram v. State, 846 So. 2d 1201 (Fla. 2d DCA 2003);

Lopez v. State, 833 So. 2d 283 (Fla. 5th DCA 2002).



MORRIS, BLACK, and ROTHSTEIN-YOUAKIM,JJ., Concur.